08-5209-cv
     Zinnamon v. NYC Dep’t of Educ.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 13 th day of May, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                ROSEMARY S. POOLER,
 9                ROBERT A. KATZMANN,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       BARBARA ZINNAMON,
14                Plaintiff-Appellant,
15
16                    -v.-                                               08-5209-CV
17
18       NYC DEPARTMENT OF EDUCATION/BOARD OF
19       EDUCATION,
20                Defendant-Appellee.
21       - - - - - - - - - - - - - - - - - - - -X
22
23       APPEARING FOR APPELLANT:               Barbara Zinnamon, Brooklyn,
24                                              N.Y., pro se.
25
26       APPEARING FOR APPELLEES:               Julie Steiner, City of New York
27                                              Law Department, New York, N.Y.
28

                                                  1
 1        Appeal from a judgment of the United States District
 2   Court for the Eastern District of New York (Ross, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED.
 7
 8        Plaintiff-appellant Barbara Zinnamon argues that the
 9   district court erred in dismissing her complaint pursuant to
10   Federal Rule of Civil Procedure 12(b)(6). We assume the
11   parties’ familiarity with the underlying facts, the
12   procedural history, and the issues presented for review.
13
14        We affirm for substantially the reasons stated in the
15   district court’s opinion. See Zinnamon v. N.Y.C. Dep’t of
16   Educ., No. 08-CV-1399 (E.D.N.Y. Oct. 8, 2008).
17
18        Finding no merit in Zinnamon’s remaining arguments, we
19   hereby AFFIRM the judgment of the district court.
20
21
22                              FOR THE COURT:
23                              CATHERINE O’HAGAN WOLFE, CLERK
24




                                  2